Citation Nr: 0622291	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a major depressive disorder.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from October 1982 
to October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service medical records are negative for 
any treatment for or findings indicative of a psychiatric 
disorder, to include depression.  

3.  The veteran's post-service medical records do not show an 
etiological relationship between the veteran's current mental 
disorder and his military service.  


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for service connection and 
of his, and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  In each instance, the VA has discussed 
what the appellant needed to present in the form of evidence 
that would allow for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
provided a recent psychiatric examination that was 
accomplished by a non-VA examiner.  That examination has been 
included in the claims folder.  A separate VA examination was 
not requested by the Board because, in the Board's opinion, 
the submitted examination provides the Board with all of the 
information necessary to process the veteran's claim.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Additionally, the appellant was given notice that the 
VA would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issue now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
evaluation or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the effective date or the rating to be 
assigned are rendered moot.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further determined that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has come before the VA claiming that he now 
suffers from a psychiatric disorder that he believes is 
related to his military service.  A review of the veteran's 
service medical records shows that while he was in service he 
did not receive treatment for a chronic psychiatric disorder 
of any kind.  The veteran was released from active duty in 
October 1986.  It is not until March 2004, nearly eighteen 
years later, that the veteran raises the possibility that he 
now suffers from a mental disorder etiologically linked with 
his service.

The veteran did not provide the names and addresses of any 
mental health care providers who may have treated him during 
those eighteen years post-service.  He did submit a report, 
from June 2003, from a court-appointed psychologist who 
reported that the veteran had "longstanding [sic]" problems 
with depression, complicated bereavement, anxiety, and 
hypervigilance.  The veteran also proffered a report from a 
state treatment program that noted that the veteran self-
medicated himself for treatment of depression, loneliness, 
and social isolation.  Nevertheless, neither one of the 
documents suggests, states, or insinuates that any of the 
symptoms and manifestations of a psychiatric disorder that he 
may be currently suffering therefrom was caused by or the 
result of the veteran's military service or any incidents 
therein.  The veteran has not provided any other medical 
records that would corroborate his assertions.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from moodiness, depression, sleeplessness, and 
irritability.  However, he is not competent to say that he 
suffers from a psychiatric disability that is related to his 
military service.  In other words, there is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has not presented competent 
medical evidence that etiologically links a current 
psychiatric disorder with his military service that ended 
twenty years ago.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include a major depressive disorder, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


